Title: Abigail Adams to John Quincy Adams, 13 June 1786
From: Adams, Abigail
To: Adams, John Quincy


     
      Grosvenour Square London June 13 1786
     
     And so my Dear son your sister is really and Bona fida married, as fast as the Bishop and a Clerk could tie them, in the ceremony too of the Church of England with all its absurdities about it, and that through necessity, for you know that Such is the liberality of this enlightned Country that the disenting Clergy are not permitted to Marry. To your Aunt Cranchs Letter I must refer you for particulars.
     When I used to visit your Chamber at Autieul, and converse with you, and mutually express our anxiety with respect to future events, neither of us Dreemt of what has now taken place. You was then frequently witness to a regard and attachment, which repeated proofs of neglect, happily I presume for her, finally dissolved. Instability of conduct first produced doubt and apprehension which in silence she Sufferd. Time and reflection dispelld the mist and illusion and has united her to a Gentleman of a very different character, possessing both honour and probity, without duplicity either of mind or manners, esteemed and beloved both in his publick and private Character, and sufficiently domestick to make a worthy woman happy.
     Your sister was much dissapointed that she did not receive a line from you by dr Gorden and the more so as mr Storer wrote her, that you had received hers by way of Newyork. The Letter to your Pappa gave us great pleasure. We are constantly Solicitious to hear from you, and your Brothers to whom present my Love.
     We are anxious to hear whether Newyork can have been so unjust and stupid as to rise without passing the impost. Such is the rumour here. If she has, adieu to publick faith. How is the forfeit to be avoided. I should think Congress would do well to recall all their publick ministers and dissolve themselves immediately. It is too much to be so conspicuously ridiculous. As to this Nation, it regards neither its own interest or that of any other people.
     This Letter will go by way of Newyork, or first to Baltimore. Lamb and Randle are upon their return! Alass! Affectionately yours.
     
      A A
     
    